Truax, J.
Section 250, chapter 908, of the Laws of 1896, does not impose upon this court' the onerous duty of reassessing the value of property in all cases in which the owner of the property complains of the assessment made by the assessors. It is the duty of the court simply to review the. assessment already made and to correct that" assessment when it appears that the assessors have not rightly decided" upon the facts presented to them.
The relator herein seeks to review, the action of the assessors upon the ground that such action was illegal because personal prop*372erty was assessed as real property, because the assessment and valuation of said property was erroneous by reason of overvaluation and unequal valuation, and at a higher proportionate valuation than other property in the immediate neighborhood. The commissioners had before them, and return to this court, the verified application of the relator in which it is claimed that the property should be assessed at the sum of $14,644 instead of $89,000, the amount at which it was assessed. The relator attempted to show in that application that its property was assessed for more than its value and more than other property in the immediate vicinity of . the property of this, relator. I do not think that it has done what it attempted to do. The property of the relator’seems to have been assessed in three divisions:
1. On the premises between Eighth and Ninth streets in the old town of Westchester, designated on said assessment-roll as plots 508, 509 and 510, including engines,’boilers, dynamoes and fixtures, the relator was assessed $19,000. There is. no competent evidence before me showing that the commissioners erred in assessing this property at this amount. • It is true that the application above referred to of .the relator contains the statement that other property in the immediate neighborhood has been assessed at less than $400 per acre, but it appears from the return that the property of the relator is not vacant property, but has on it buildings and machinery, and the fact that this property on which there are buildings and machinery has been assessed more than property- in the immediate neighborhood does not show, nor does it tend to show that this property has been, overvalued, or that it has heen assessed at a higher proportionate valuation than other property in the immediate neighborhood. This remark also applies to the property mentioned in paragraphs or divisions 2 and 3. Moreover section 250 above referred to, states that the relator must show that his .property has beéii overvalued. In its application to the commissioners the relator said that the “ assessable ” valuation of its property was much less than the amount fixed by the commissioners. I do not know exactly what the relator means- by the word “ assessable,” but whatever it means, an allegation that the “ assessable ” value of certain property is a certain sum is not equivalent to an allegation that the real value of that property is that .sum; nor is the allegation of the relator helped by the affidavit of the treasurer of the relator to the effect that the property of the relator is worth a certain amount “ according to the valúa*373tion fixed by the assessors on similar property in said neighborhood.”
The other propositions discussed by the relator have been disposed of by this court in People ex rel. Sutphen v. Feitner, 27 Misc. Rep. 384, adversely to the relator.
The writ should be dismissed, with costs.
Writ dismissed, with costs.